DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 9,11-15 in the reply filed on 4/8/22 is acknowledged.  The traversal is on the ground(s) that the claims as amended all include the special technical feature of the adapter structure comprising a number of metallic base plates as previously recited in claims 2 and 10.  This is found persuasive, the previous Restriction requirement is hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9,11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the phrase “a number of metallic base plates” is unclear. It is unclear this would encompass 0 and 1. It appears this should be changed to “at least two metallic base plates”. In claims 6-8 and 11-13 the phrase “in the form of” is unclear, as it is unclear what the actual “form” being claimed is, as such the metes and bounds of the claims cannot be determined. In claim 9 it is unclear what is being referenced as “a structure”, as it appears this is meant to reference the base plates recited subsequently in the claim. Further in claim 9 it is unclear if “predefined type” is meant to refer to a specific type of compressor and/or gas turbine. In claim 15 there is no antecedent basis for the term “the side walls”. It appears claim 15 should depend from claim 14. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9,11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giancotti et al(US20150184591).
[claim 9] Giancotti teaches an adapter structure, comprising a structure(25) which is configured for attaching to foundation blocks(23) of a foundation of a power plant and defines anchoring points for a compressor and/or a gas turbine(27) and/or for supporting structures of a compressor and/or supporting structures of a gas turbine, wherein the compressor and/or the gas turbine are of a predefined type, the adapter structure further comprising several metallic(see para[0008][0009]) base plates(25) each of which is designed for arrangement on and fixing to one of the foundation blocks, and wherein on the top sides of the base plates, superstructures(49) are provided which define the anchoring points.
[claim 11] wherein on the top side of a first base plate, at least two superstructures are provided in the form of compressor receiver blocks(blocks 51 could receiver a suitable compressor), which are configured such that the compressor and/or at least one compressor supporting structure can be placed thereon and/or attached thereto. 
[claim 12] wherein on the top side of a second base plate, superstructures are provided in the form of gas turbine receiver blocks(47) which are configured such that the gas turbine and/or at least one gas turbine supporting structure can be placed thereon and/or attached thereto. 
[claim 13] wherein on the top side of the second base plate, a superstructure is provided in the form of a bracket(47, fig 8) which is configured such that a supporting structure can be attached thereto in the form of a center guide that is provided on the gas turbine to be installed.
[claim 14] wherein downwardly extending side walls(94 fig 6,16) are provided on the base plates and are configured such that during installation of the respective base plate on one of the foundation blocks, they are positioned so as to bear thereon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giancotti et al as applied to claim 9 above.
 Giancotti teaches an adapter structure as detailed above, however Giancotti does not disclose specific dimensions for the thickness of the base plates and/or the side walls. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the base plates and/or side walls any reasonable size, such as at least 40mm, as one of ordinary skill in the art would be able select the size of the base plate and/or side walls to provide sufficient strength to support the articles to be supported, where a change in size would have the predictable result of increasing the strength, if the base plate and/or side walls were made thicker, or decreasing the strength, of the base plate and/or side walls were made thinner. 

Allowable Subject Matter
Claims 1-8 would be allowable if amended to overcome the above 112 rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a method for installing a compressor and a gas turbine of a first type at a position of an existing power plant, that previously had a second type of compressor or gas turbine installed on an existing foundation, the method comprising installing the new compressor and gas turbine using an adapter structure on the existing foundation, wherein the foundation comprises several upwardly protruding foundation blocks, and the adapter comprises a number of metallic base plates corresponding to the number of foundation blocks, with superstructures positioned on the top side of the base plates to define anchoring points for the new compressor or gas turbine, as recited in claim 1. As detailed above Giancotti teaches an adapter structure, however Giancotti does not teach a method of using the adapter structure in the manner as recited in claim 1. US2012/0186070 to Dalessandro et al. teaches a method of retrofitting a power plant by installing a compressor and a gas turbine of a second type at a position in a power plant where previously a compressor and gas turbine of a first type were installed. However Dalessandro does not teach that adapter structures as recited in claim 1 are used to install the compressor and gas turbine on the existing foundation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170248034, US20210381398, US10794287, US10662818, US10047635, US9810093.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/               Primary Examiner, Art Unit 3632